       Case 2:19-cv-00850 Document 1 Filed 11/27/19 Page 1 of 6 PageID 1




                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 REBECCA L. STEVENS-GREEN,

          Plaintiff,

 vs.                                             Case No.:
 CLASSIC AUTO RESTORATION
 SPECIALIST, INC., a Florida Corporation
 and MIKE CASE, Individually,

          Defendants.

                   COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, REBECCA L. STEVENS-GREEN (“Green” or “Plaintiff”), sues

Defendants, CLASSIC AUTO RESTORATION SPECIALIST, INC. (“CARS”) and

MIKE CASE (“Case”) (collectively “Defendants”) and states as follows:

                                  NATURE OF ACTION

         1.      Plaintiff brings this action against Defendants, her former employer, for

failure to pay overtime compensation in violation of the Fair Labor Standards Act of

1938, 29 U.S.C. §§ 201-219 (“FLSA”).

                                      JURISDICTION

         2.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §

216(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

         3.      Defendants are subject to the personal jurisdiction of the United States

District Court because they engage in substantial and not isolated activity within this

judicial district. Defendants are also subject to the personal jurisdiction of the United
    Case 2:19-cv-00850 Document 1 Filed 11/27/19 Page 2 of 6 PageID 2




States District Court because they operate, conduct, engage in, and/or carry on business

in the Middle District of Florida. Specifically, Defendant CARS’ principal place of

business is located at 7570 N. Tamiami Trail, Suite 2, North Fort Myers, FL 33903.

                                   FLSA COVERAGE

       4.       At all times material, Defendants employed at least two or more

employees who handled, sold, or otherwise worked with goods or materials that had once

moved through interstate commerce.

       5.       At all times material, Defendants had a gross sales volume of at least

$500,000 annually.

       6.       At all times material, Defendants were and continue to be an “enterprise

engaged in commerce” within the meaning of the FLSA.

       7.       By virtue of having held and/or exercised the authority to: (a) hire and fire

employees of CARS; (b) determine the work schedules for the employees of CARS; and

(c) control the finances and operations of CARS, Defendant Case, is an employer as

defined by 29 U.S.C. §201 et. seq.

       8.       At all times material to this action, Plaintiff was an “employee” of

Defendants within the meaning of the FLSA.

       9.       At all times material to this action, Defendants were Plaintiff’s

“employer” within the meaning of the FLSA.

       10.      At all times material hereto, Plaintiff was “engaged in commerce” and

subject to individual coverage under the FLSA in that:

             a. The products and materials that Plaintiff used on a constant and continual



                                              2
    Case 2:19-cv-00850 Document 1 Filed 11/27/19 Page 3 of 6 PageID 3




                basis, which were supplied to her by her employer to use on the job,

                moved through interstate commerce; and

             b. Plaintiff regularly placed and received calls to and from out-of-state

                clients, prospective clients, subcontractors, suppliers, as well as purchased

                parts and supplies to further Defendant’s business purposes, and used the

                internet and Defendant’s computer system to perform her job duties.

       11.      At all times material hereto, the work performed by the Plaintiff was

essential to the business performed by Defendants.

                                            VENUE

       12.      Venue is proper in the United States District Court for the Middle District

of Florida based upon the following reasons:

             a. The unlawful pay practices alleged herein occurred in North Fort Myers,

                Florida, in the Middle District of Florida.

             b. At all times material hereto, Defendant CARS was and continues to be a

                Florida Corporation registered with the Florida Department of

                Corporations, with a Florida Registered Agent and a license to do business

                within this judicial district.

             c. Defendants employed Plaintiff in the Middle District of Florida.

                                           PARTIES

       13.      At all times material hereto, Plaintiff was a resident of Lee County,

Florida, in the Middle District of Florida.

       14.      Defendant CARS was, and continues to be, a Florida Corporation,



                                                 3
    Case 2:19-cv-00850 Document 1 Filed 11/27/19 Page 4 of 6 PageID 4




engaged in the transaction of business in Lee County, Florida, with its principal place of

business located in North Fort Myers, Florida.

        15.    Upon information and belief, at all times material to this action, Defendant

Case was, and continues to be, a resident of Lee County, Florida.

                                   COUNT I
                           VIOLATION OF 29 U.S.C. § 207
                              (UNPAID OVERTIME)

        16.    Plaintiff realleges Paragraphs 1 through 15 as if fully stated herein.

        17.    At all times material hereto, Defendants engaged in the business of

repairing and restoring vehicles, including custom restoration of classic vehicles.

        18.    Defendants hired Plaintiff in or around January 2018. Plaintiff was

employed in the position of “office manager”.

        19.    Plaintiff’s employment with Defendants ended on or around June 20,

2019.

        20.    Plaintiff was paid on an hourly basis and not treated as exempt from

overtime.

        21.    Pursuant to the FLSA, Plaintiff was entitled to be paid at the rate of time

and one-half her regular hourly rate for all hours worked in excess of 40 in a workweek.

        22.    For one or more workweeks, Plaintiff worked hours in excess of forty (40)

without being compensated at the statutory overtime rate.

        23.    Defendants knew of and/or showed a willful disregard for the provisions

of the FLSA as evidenced by Defendants’ failure to compensate Plaintiff at the statutory

rate of time and one-half for the hours worked in excess of forty (40) hours per week



                                             4
    Case 2:19-cv-00850 Document 1 Filed 11/27/19 Page 5 of 6 PageID 5




when Defendants knew or should have known such was due. Thus, Plaintiff is entitled to

liquidated damages pursuant to the FLSA.

       24.      As a direct and proximate result of Defendants violation of the FLSA

overtime provisions, Plaintiff is entitled to damages in the form of unpaid overtime plus

an equal amount and statutory liquidated damages.

       25.      Plaintiff is entitled to an award of her reasonable attorney’s fees and costs

pursuant to 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff respectfully requests that judgement be entered in her

favor against Defendants:

             a. Declaring that Defendants have violated the maximum hour provisions of

                29 U.S.C. § 207;

             b. Awarding Plaintiff overtime compensation in amounts according to proof;

             c. Awarding Plaintiff liquidated damages in an equal amount to unpaid

                overtime;

             d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                this litigation pursuant to 29 U.S.C. § 216(b);

             e. Awarding Plaintiff post judgement interest; and

             f. Ordering any other and further relief this Court deems to be just and

                proper.

                                     JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as of right.




                                              5
   Case 2:19-cv-00850 Document 1 Filed 11/27/19 Page 6 of 6 PageID 6




Dated: November 27, 2019

                                         Respectfully submitted,

                                         /s/ Jason L. Gunter
                                         Jason L. Gunter, Esq.
                                         Florida Bar No.: 0134694
                                         jason@gunterfirm.com
                                         Conor P. Foley, Esq.
                                         Florida Bar No. 111977
                                         conor@gunterfirm.com
                                         GUNTERFIRM
                                         1514 Broadway, Ste. 101
                                         Ft. Myers, FL 33901
                                         Telephone: (239) 334-7017
                                         Facsimile: (239) 236-8008




                                   6
